Citation Nr: 0736636	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-06 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a skin disorder, including 
contact dermatitis, including as due to an undiagnosed 
illness. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from January 1982 to 
December 1988, and from October 1990 to April 1991.  He 
served in the Southwest Asia Theater of Operations from 
December 23, 1990 to April 20, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied reopening of the 
previously denied claim for service connection for a skin 
rash as due to an undiagnosed illness.  


FINDINGS OF FACT

1.  A January 2002 RO rating decision denied service 
connection for a skin rash as due to an undiagnosed illness; 
notice of the decision was issued on January 25, 2002; and 
the veteran did not enter a notice of disagreement with this 
decision within one year of mailing of notice of the 
decision.

2.  The evidence associated with the claims file subsequent 
to the January 2002 rating decision, when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection for a skin disorder, including 
contact dermatitis, and including as due to an undiagnosed 
illness, and does not raise a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  A January 2002 RO rating decision that denied service 
connection for a skin rash as due to an undiagnosed illness 
became final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The evidence associated with the claims file subsequent 
to the January 2002 RO rating decision denying service 
connection for skin rash as due to an undiagnosed illness is 
not new and material, and service connection for a skin rash 
that includes contact dermatitis, including as due to an 
undiagnosed illness, is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The duty to notify provisions of the statute and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In this case, the notice letter provided to the appellant in 
March 2004 included the criteria for reopening a previously 
denied claim and the criteria for establishing service 
connection.  Consequently, the Board finds that adequate 
notice has been provided, as the appellant was informed about 
what evidence is necessary to substantiate the elements 
required to establish service connection.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the claim to reopen service 
connection for contact dermatitis as due to an undiagnosed 
illness is being denied, and no effective date or rating 
percentage will be assigned regarding these issues, the Board 
finds that there can be no possibility of any prejudice to 
the appellant under the holding in Dingess, supra.  The 
appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, evidence, and 
arguments presented by the representative organization.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 
16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Reopening Service Connection for a Skin Disorder

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).   

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the VA Secretary shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108.

In this case, a January 2002 RO rating decision denied 
service connection for a skin rash as due to an undiagnosed 
illness.  The basis of the January 2002 rating decision 
denial of service connection was that the claimed skin rash 
disability was diagnosed as contact dermatitis, so was a 
diagnosed disability that did not qualify as an undiagnosed 
illness under the presumptive provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  The January 2002 rating 
decision also held on a direct service connection basis that 
the currently diagnosed contact dermatitis was not related by 
competent medical evidence to any in-service injury or 
disease.  

The evidence of record at the time of the January 2002 rating 
decision included service medical records that were negative 
for evidence of a skin injury or disease in service, 
including during service in the Southwest Asia Theater of 
Operations from December 23, 1990 to April 20, 1991.  The 
evidence of record at the time of the January 2002 rating 
decision also included a November 1996 VA Persian Gulf 
Registry that reflects no indication of skin disorder.  The 
evidence of record at the time of the January 2002 rating 
decision included private treatment reports from Rafael 
Martin Jimenez, M.D., dated from 1999 to 2000, that show a 
history of generalized pruritic scaly rash of one month 
duration (March 2000), diagnosed as to rule out allergic 
contact dermatitis. 

Notice of the January 2002 rating decision was issued on 
January 25, 2002.  Because the veteran did not enter a notice 
of disagreement with this decision within one year of mailing 
of notice of the decision, the January 2002 rating decision 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 
20.1103.

In March 2004, the veteran filed a claim to reopen service 
connection for a skin disorder.  The additional evidence 
received since the January 2002 final rating decision 
includes a photograph of the veteran's back that was 
submitted with his claim form, and VA outpatient treatment 
records dated in 2003 that show negative clinical findings 
for a skin disorder and a diagnosis of resolved dermatitis.  

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the January 2002 decision that 
was not previously submitted to agency decisionmakers, when 
considered with previous evidence of record, does not relate 
to an unestablished fact of undiagnosed illness of the skin 
to substantiate a claim on a presumptive service connection 
theory, or unestablished facts of in-service injury or 
disease of the skin or relationship of current findings to 
service that is necessary to substantiate a claim on a direct 
service connection theory.  The additional evidence presents 
more evidence of post-service evidence of current disability 
diagnosed as dermatitis, including that the diagnosed 
disability was non-symptomatic, but still does not provide 
evidence that the current skin disorder is undiagnosed, or 
show in-service injury or disease of the skin, or show a 
relationship between the current findings and active duty 
service.  Because the additional evidence does not relate to 
an unestablished fact that is necessary to substantiate the 
veteran's claim for service connection for a skin disorder, 
including contact dermatitis, and including as due to an 
undiagnosed illness, the Board finds that the evidence 
associated with the claims file subsequent to the January 
2002 rating decision is not new and material, and a 
previously denied claim for service connection a skin 
disorder, including contact dermatitis, including as due to 
an undiagnosed illness is not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.156(a).


ORDER

New and material evidence has not been received, and a 
previously denied claim for service connection for a skin 
disorder, including contact dermatitis, and including as due 
to an undiagnosed illness, is not reopened.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


